DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/06/2018 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Signore II et al. U.S. Patent Application 2002/0176216 (hereinafter “Signore”).
Regarding claim 1, Signore teaches an electronic fuse (e-fuse) (implicit) for controlling input current of a load (refer to abstract and [0010]), comprising: 	a transistor switch (i.e. transistor in the figure below)(fig.2); and 	a transorb device (i.e. transorb in the figure below)(fig.2) coupled in parallel to the transistor 

    PNG
    media_image1.png
    500
    898
    media_image1.png
    Greyscale

Regarding claim 2, Signore teaches the e-fuse of claim 1, further comprising: an RC circuit (i.e. resistor R3 and capacitor C5)(fig.2) comprising a resistor (i.e. resistor R3)(fig.2) coupled in series with (implicit) a first capacitor (i.e. capacitor C5)(fig.2), wherein the RC circuit is coupled to the first end of the circuit (implicit), wherein the RC circuit is configured to be coupled between the power bus and a return (implicit)(refer to PG)(fig.2), wherein the return is configured to be coupled to a second node of the load (implicit).
Regarding claim 3, Signore teaches the e-fuse of claim 2, further comprising: a second capacitor (i.e. capacitor C7) coupled between the return and the second end of the circuit (implicit), wherein the 
Regarding claim 9, Signore teaches a power supply unit (Refer to fig.1) comprising: 	at least one power supply (refer to PG_IN and +24_IN)(fig.2); 	an electronic fuse (e-fuse) (i.e. power field effect transistor 22)(fig.2) controlling an output current of the power supply unit (refer to abstract) comprising: 	a transistor switch (i.e. transistor in the figure above)(fig.2); and 	a transorb device (i.e. transorb in the figure above)(fig.2) coupled in parallel to the transistor switch (implicit) between a source and a drain of the transistor switch (implicit), wherein a circuit comprising the transistor switch and the transorb device in parallel comprises a first end (implicit) and a second end (implicit), wherein the first end of the circuit is configured to be coupled to a positive output node of the power supply (i.e. +24)(fig.2) and the second end of the circuit is configured to be coupled to a power bus (i.e. +24_Out and Bulk Capacitor In Printer 524)(fig.2); and	a first capacitor (i.e. capacitor C7)(fig.2) coupled between a return (i.e. PG)(fig.2) and the second end of the circuit (implicit), wherein the first capacitor is configured to be coupled between the power bus and the return (implicit).
Regarding claim 10, Signore teaches the power supply unit of claim 9, wherein the e-fuse further comprises: an RC circuit (i.e. resistor R3 and capacitor C5)(fig.2) comprising a resistor (i.e. resistor R3)(fig.2) coupled in series with (implicit) a second capacitor (i.e. capacitor C5)(fig.2), wherein the RC circuit is coupled to the first end of the circuit (implicit), wherein the RC circuit is configured to be coupled between the positive output node of the power supply and the return (implicit), wherein the return is configured to be coupled to a return node of the power supply (implicit).
Regarding claim 15, Signore teaches a load unit (refer to Bulk Capacitor In Printer 24)(fig.2) comprising: 
Regarding claim 16, Signore teaches the load unit of claim 15, wherein the e-fuse further comprises: a second capacitor (i.e. capacitor C7) coupled between the return and the second end of the circuit (implicit), wherein the second capacitor is configured to be coupled across the input port of the load (implicit).
Regarding claim 17, Signore teaches the load unit of claim 15, wherein one or more power supplies (implicit)(refer to PG_IN and +24_IN)(fig.2) are configured to be coupled across the RC circuit between the power bus and the return (implicit).
Claim(s) 1, 4-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perichon U.S. Patent Application 2010/0164459 (hereinafter “Perichon”).
Regarding claim 1, Perichon teaches an electronic fuse (e-fuse) (i.e. voltage limiter 8)(fig.3B) for controlling input current of a load (refer to [0065]), comprising: 	a transistor switch (i.e. switch Z1)(fig.3B)(refer also to [0061]); and 	a transorb device (i.e. component Z2)(fig.3B)(refer also to [0062]) coupled in parallel to the transistor switch (implicit) between a source and a drain of the transistor switch (implicit)(refer to [0061]), wherein a circuit comprising the transistor switch and the transorb device in parallel comprises a first end (implicit) and a second end (implicit), wherein the first end of the circuit is configured to be coupled to a power bus (implicit)(refer to photovoltaic fields 2, 4, and 6)(fig.3A and 3B) and the second end of the circuit is configured to be coupled to a first node of the load (refer to converter 10)(figs.3A and 3B).
Regarding claim 4, Perichon teaches the e-fuse of claim 1, wherein the transorb device comprises a Zener diode (refer to [0062]) that is configured to be reverse biased (implicit).
Regarding claim 5, Perichon teaches the e-fuse of claim 1, wherein the transistor switch is a MOSFET (refer to [0061]) that comprises a gate node (implicit), wherein the gate node is configured to receive a signal to turn the transistor switch on or off based on a current at the first node of the load (refer to Comp2 and AND)(fig.3B).
Regarding claim 6, Perichon teaches the e-fuse of claim 5, wherein the gate node is configured to receive a signal to turn the transistor switch off when the current at the first node of the load is above a predefined current limit (implicit)(refer to Vref2)(fig.3B).
Regarding claim 7, Perichon teaches the e-fuse of claim 5, wherein when a non-faulty first load is coupled between the second end of the circuit and a return, the transistor switch is configured to turn 
Regarding claim 8, Perichon teaches the e-fuse of claim 6, wherein when a faulty second load is coupled between the second end of the circuit and a return, the current at the first node of the load is configured to go above the predefined current limit and the transistor switch is configured to turn off (refer to [0065]), a voltage at the first end of the circuit is configured to increase and put the transorb device in a breakdown voltage region to conduct from the first end to the second end of the circuit (refer to [0065]).
Regarding claim 9, Perichon teaches a power supply unit (Refer to fig.3B) comprising: 	at least one power supply (i.e. photovoltaic fields 2, 4, 6)(figs.3A and 3B); 	an electronic fuse (e-fuse) (i.e. voltage limiter 8)(fig.3B) controlling an output current of the power supply unit (refer to [0065]) comprising: 	a transistor switch (i.e. switch Z1)(fig.3B)(refer also to [0061]); and 	a transorb device (i.e. component Z2)(fig.3B)(refer also to [0062]) coupled in parallel to the transistor switch (implicit) between a source and a drain of the transistor switch (implicit)(refer to [0061]), wherein a circuit comprising the transistor switch and the transorb device in parallel comprises a first end (implicit) and a second end (implicit), wherein the first end of the circuit is configured to be coupled to a positive output node of the power supply (implicit)(refer to photovoltaic fields 2, 4, and 6)(fig.3A and 3B) and the second end of the circuit is configured to be coupled to a power bus (refer to converter 10)(figs.3A and 3B); and 	a first capacitor (i.e. capacitor C1)(fig.3B) coupled between a return (implicit) and the second end of the circuit (implicit), wherein the first capacitor is configured to be coupled between the power bus and the return (implicit).
Regarding claim 11, Perichon teaches the power supply unit of claim 9, wherein the transorb device of the e-fuse comprises a Zener diode (refer to [0062]) that is configured to be reverse biased (implicit).
Regarding claim 12, Perichon teaches the power supply unit of claim 9, wherein the transistor switch of the e-fuse is a MOSFET (refer to [0061]) that comprises a gate node (implicit), wherein the gate node is configured to receive a signal to turn the transistor switch on or off based on a current of the power bus (refer to Comp2 and AND)(fig.3B).
Regarding claim 13, Perichon teaches the power supply unit of claim 12, wherein the gate node is configured to receive a signal to turn the transistor switch off when the current at the power bus is above a predefined current limit (refer to [0065]).
Regarding claim 14, Perichon teaches the power supply unit of claim 13, wherein one or more loads are configured to be coupled between the power bus and the return (refer to photovoltaic fields 2, 4, 6)(figs.3A and 3B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Signore as applied to claim 15 above, and further in view of Perichon.
Regarding claim 18, Signore teaches the load unit of claim 15, wherein the transorb device of the e-fuse comprises a diode (implicit) that is configured to be reverse biased (implicit), however Signore does not teach wherein the diode is a zener diode. However Perichon teaches wherein the diode is a zener diode (refer to [0062]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the load unit of Signore to include the zener diode of Perichon to provide the advantage of using a common type of clamping diode which has a steep enough IV curve to properly protect the transistor from damage.
Regarding claim 19, Signore teaches the load unit of claim 15, wherein the transistor switch of the e-fuse is a MOSFET (refer to P-FET 22)(fig.2) that comprises a gate node (implicit), however Signore does not teach wherein the gate node is configured to receive a signal to turn the transistor switch on or off based on a current of the load. However Perichon teaches wherein the gate node is configured to receive a signal to turn the transistor switch on or off based on a current of the load (refer to [0065]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the load unit of Signore to include the transistor control of Perichon to provide the advantage of preventing damage to the transistor when too much current is being drawn.
Regarding claim 20, Signore and Perichon teach the load unit of claim 19, wherein the gate node is configured to receive a signal to turn the transistor switch off when the current at the load is above a predefined current limit (refer to Perichon [0065]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simonson et al. U.S. Patent Application 2018/0294646 (particularly figure 3), Bunin et al. U.S. Patent Application 2018/0145674 (particularly figure 2b), Tihanyi U.S. Patent Application 2005/0189965 (particularly figure 3a), Ochi U.S. Patent Application 2006/0007620 (particularly figure 3), and Hassan-Ali et al. U.S. Patent Application 2013/0002045 (particularly figure 4B) all teach similar circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839